Citation Nr: 1735686	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for depressive disorder, not otherwise specified. 


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to October 2009.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is now with the RO in Louisville, Kentucky.

This appeal was previously remanded in December 2013.  After development was completed, the appeal was returned to the Board and is now ready for adjudication.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

For the entire appeal period, the Veteran's psychiatric disorder has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, depressed mood, and mild memory loss; however, panic attacks more than once a week, difficulty in understand complex commands, and impairment of short and long-term memory, have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for depressive disorder, not otherwise specified, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records as well as VA examinations are associated with the claims file.  The Board acknowledges the dearth of medical records in the claims file.  However, the Veteran denies medical treatment for his psychological disorder with the exception of 4 or 5 visits to a therapist, whose name he does not remember.  The Board finds that the Veteran has not sufficiently identified any outstanding treatment records to enable VA to obtain them.  In February 2016, the Veteran signed a statement in which he affirmed he had no other information or evidence to submit.  Therefore, VA has met its duty to assist in this respect.

The Board notes that this appeal was remanded in December 2013 in order to obtain a new VA examination.  The January 2016 examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran currently receives a 30 percent rating throughout the appeal period for depressive disorder, not otherwise specified, under 38 C.F.R. § 4.130, DC 9434 (addressing major depressive disorder).  The Veteran asserts that his depressive disorder has worsened.  He reports that he is having a harder time controlling his anger and he has become more forgetful.

In order to warrant a 30 percent rating, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

In order to warrant a 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 
38 C.F.R. § 4.130, DC 9434 (2016).

The Board finds that a rating in excess of 30 percent is not warranted throughout the appeal period.  Specifically, the record indicates that the Veteran has only exhibited some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. §§ 4.3, 4.7 (2016).

Throughout the appeal period, the Veteran always maintained adequate personal hygiene and a neat appearance.  During his September 2009 VA examination, his appearance and hygiene were appropriate.  Similarly, he was clean, neatly groomed, and casually dressed at his January 2016 VA examination.  The September 2009 examiner determined that the Veteran's communication was within normal limits, but noted he had intermittent, abnormal speech.  However, the examiner noted the absence of speech patterns indicative of a higher rating.  Specifically, the examiner noted no circumstantial circumlocutory speech, stereotypical speech, illogical obscure speech, irrelevant speech, and pressured speech.  Similarly, the January 2016 examiner found that the Veteran spoke clearly with normal rhythm and volume.  Furthermore, both examiners found no evidence of problems with clarity of thought and alertness.  Finally, with regards to alcohol use, the Veteran endorsed drinking 4 beers a night, but did not recall recently being intoxicated and denied negative consequences as a result of his drinking. 

Although the Veteran has endorsed a depressed mood during the appeal period, his symptoms are fully contemplated under the 30 percent rating criteria.  During his September 2009 VA examination, his affect and mood examination indicated a depressed mood which occurred as often as twice per week for approximately two hours each time.  Notably, the Veteran endorsed impaired impulse control and some unprovoked irritability.  The Veteran reported that he loses his patience in the blink of an eye several times a week.  However, he explained that during these occasions, he removes himself from the situation until he can calm down again.  His ability to control his outbursts demonstrates a high level of mental impulse control.  Additionally, the January 2016 examiner concluded that the Veteran showed good impulse control.  The Veteran denied engaging in any reckless or impulsive behaviors with the exception of driving too fast sometimes, but he denied road rage.  His anxiety appeared to be minimal.  For example, during his January 2016 examination, the Veteran denied symptoms associated with anxiety with the exception of difficulty holding a scope on a target when firing a weapon.  

Finally, there is no indication that the Veteran's disability was severe enough to make him unable to function independently.  Overall, the absence of impaired judgment, short and long-term memory loss, and disturbances of motivation and mood leads the Board to find that the Veteran's symptoms do not rise to the severity contemplated by the 50 percent rating criteria.  

The Board recognizes that the Veteran suffers from chronic sleep impairment.  Nevertheless, his sleep impairment is not related to his psychological disorder, but to his service-connected sleep apnea.  At his September 2009 examination, he reported sleeping problems for 1 year.  However, the Veteran associated his sleep problems with his sleep apnea.  During the January 2016 examination, he similarly described his sleep problems in the context of sleep apnea.  The Veteran does not contend, and the medical evidence does not demonstrate, that his sleep impairment is related to his psychiatric condition.  

The Veteran reported problems with his memory during the appeal period.  Part of his rationale for requesting a higher rating is that he has to be constantly reminded of things he forgets.  The September 2009 examiner noted that the Veteran's concentration and memory were within normal limits, but observed impaired abstract thinking.  The 30 percent rating criteria takes into account mild memory loss such as forgetting names, directions, and recent events.  The Board concludes that the Veteran's memory loss does not rise to the level where he only has retention of highly learned material or where he is completely forgetting to complete tasks.

Throughout the appeal period, the Veteran was never suicidal or homicidal.  Additionally, he never reported delusions or hallucinations.  The Board notes the September 2009 examiner's finding that the Veteran does not pose any threat of danger or injury to himself or others.  Both examiners found his thought process and content were normal and appropriate.  However, the September 2009 examiner, without elaboration, noted impaired judgment.  When considered together, his symptomatology remains far from what is required for a 50 percent rating.   

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 30 percent.  For example, he exhibited impaired judgment and difficulty establishing and maintaining effective relationships.  However, there is no evidence in the record that his impaired judgment led to negative consequences or required legal intervention.  Similarly, although there was some impairment with regards to establishing and maintaining relationships, as detailed below, it has not risen to the level where it has notably interfered with his social life or work.  

In the Board's view, the criteria for the next-higher 50 percent rating depict a level of impairment, when viewed as a whole, which is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include panic attacks more than once a week, difficulty in understanding complex commands, and impairment of short and long-term memory, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder minimally impacts his occupational functioning.  Specifically, he has been employed throughout the appeal period, first as a military instructor and later as a federal employee in human resources.  During his September 2009 examination, he reported that he had a fair relationship with his supervisor and coworkers.  He later completed an associate's degree in human resources.

The Veteran's psychiatric disability impacts his social functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  During his September 2009 examination, he stated that he had a good relationship with one of his parents.  He is currently married with a child.  He believes that his relationship with both of them is good.  He reported during his January 2016 examination that he had close friends from his time in the military.  He explained that he was too busy for church, clubs, or Veteran's organizations.  Instead, he said he spent his time working with the animals on his farm.  Although the Veteran admittedly has a poor relationship with his mother, his strong connections with his other family members show that he is able to establish and maintain social relationships.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal partially pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  The Veteran had a GAF score of 51 in September 2009.  The GAF score demonstrates a symptomatology more severe than the symptoms displayed by the Veteran.  The Veteran's speech was mostly normal, he did not have any panic attacks, and he exhibited only occasional social and occupational impairment.  He is close with multiple family members and has close friends.  Therefore, the Board finds that the GAF score is not an accurate representation of the Veteran's psychiatric disorder and is of limited probative value.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disorder is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Although the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a rating in excess of 30 percent rating is not warranted for the Veteran's psychiatric disorder. 

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record with regard to the increased rating claim for his depressive disorder.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 30 percent for depressive disorder, not otherwise specified, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


